Citation Nr: 0021884	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, secondary to service-connected bilateral hallux 
valgus and hammertoes of the left foot.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to service-connected bilateral hallux 
valgus and hammertoes of the left foot.  

3.  Entitlement to service connection for progressive 
neuromuscular disease, secondary to service-connected 
bilateral hallux valgus and hammertoes of the left foot.  

4.  Entitlement to an increased evaluation for service-
connected hallux valgus of the right foot, rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for service-
connected hallux valgus of the left foot, rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1983.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In March 1999, the RO denied the veteran's claim for 
increased ratings for his service-connected hallux valgus of 
the right foot, and service-connected hallux valgus and 
hammertoes of the left foot.  A notice of disagreement was 
submitted in March 1999.  In April 1999, a statement of the 
case was issued and the veteran submitted his substantive 
appeal.  He initially requested a hearing, but later withdrew 
that request.  

In June 1999, the RO denied the claims of service connection 
for peripheral vascular disease, peripheral neuropathy and 
progressive neuromuscular disease, all claimed as secondary 
to the bilateral hallux valgus and left foot hammertoes.  The 
veteran submitted a notice of disagreement in June 1999, and 
a statement of the case was issued that July.  The veteran 
filed his substantive appeal, including a request for a 
hearing, in September 1999.  However, he withdrew his 
request.  


FINDINGS OF FACT

1.  There is competent (medical) evidence of a link between 
the veteran's service-connected bilateral hallux valgus and 
hammertoes of the left foot and peripheral vascular disease.

2.  There is competent (medical) evidence of a link between 
the veteran's service-connected bilateral hallux valgus and 
hammertoes of the left foot and peripheral neuropathy.

3.  There is competent (medical) evidence of a link between 
the veteran's service-connected bilateral hallux valgus and 
hammertoes of the left foot and progressive neuromuscular 
disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral vascular disease, including secondary to service-
connected bilateral hallux valgus and hammertoes of the left 
foot is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for 
peripheral neuropathy, including secondary to service-
connected bilateral hallux valgus and hammertoes of the left 
foot is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

3.  The claim of entitlement to service connection for 
progressive neuromuscular disease, including secondary to 
service-connected bilateral hallux valgus and hammertoes of 
the left foot is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  

In this case, there is evidence that the problems with the 
veteran's left foot involve more than his service-connected 
hallux valgus and hammertoes, and that he has undergone 
multiple surgeries on his feet.  A July 1993 private medical 
report reflects findings of a sensory deficit of the medial 
1st ray incision, middle arch, medial arch distal to great 
toe, both dorsal and plantar.  The podiatrist suspected 
neurovascular compromise, saphenous neuritis and medial 
plantar nerve involvement.  He also noted that there was some 
disuse atrophy of the left lower extremity following surgery 
and following postoperative dehiscence of wound.  

It is further noted that in an October 1998 report, a nurse 
reported that the veteran was suffering from a number of 
conditions in addition to his bilateral hallux valgus, which 
included peripheral vascular disease of the lower 
extremities, bilateral pes plano valgus, degenerative 
arthritis of the feet, bilateral heel spurs, bilateral 
fasciitis, bilateral tarsal tunnel syndrome, bursitis, 
capsulitis, and arthralgia.  Reference was made to the 
private podiatrist's report of nerve damage possibly due to 
the 1995 surgery on the right foot.  The nurse further 
commented that it was not clear from the medical records if 
the nerve damage noted in January 1995 resolved.  

In a November 1998 letter, Dr. McBryde reported that the 
veteran's foot problems go back to an injury in 1982, when he 
stepped abnormally and had a "fracture or similar injury" 
to his great toe.  (Review of the service medical records 
show no evidence of such injury, rather that the veteran was 
seen on numerous occasions for treatment of increasing 
symptoms, including pain, due to foot disability shown by his 
history and the entrance examination to have existed prior to 
military service.)  Numerous surgeries had been performed on 
the foot.  Dr. McBryde opined that there was some legitimacy 
to the veteran's complaints that a substantial amount of his 
forefoot pathology, in addition to the great toe hallux 
valgus, was due to that.  Also, Dr. McBryde noted that if 
caused partly by an injury as determined, it has to do with 
the lesser toes of the forefoot as well.  Whether or not the 
onset of symptoms in service were precipitated by an 
"injury" which caused additional damage heretofore not 
considered as part of the service-connected disability, the 
Board finds that the medical evidence certainly suggests 
enough of a causal link to make the claim well-grounded.

Given the evidence currently of record, the Board finds that 
the veteran's claims of service connection for peripheral 
vascular disease, peripheral neuropathy, and progressive 
neuromuscular disease, as secondary to service-connected 
bilateral hallux valgus and hammertoes of the left foot are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the claim presented is plausible.  Therefore, VA has a duty 
to assist a claimant in the development of facts pertinent to 
his or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  From a careful review of the 
evidence in this case, the Board has determined that there is 
additional development that must be completed by the RO in 
order to fulfill this statutory duty prior to appellate 
review of the veteran's claims, which will be addressed in 
the REMAND portion of this decision. 






ORDER

The claim of entitlement to service connection for peripheral 
vascular disease, secondary to service-connected bilateral 
foot hallux valgus and hammertoes of the left foot is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for peripheral 
neuropathy, secondary to service-connected bilateral hallux 
valgus and hammertoes of the left foot is well grounded.  To 
this extent only, the appeal is granted.  

The claim of entitlement to service connection for 
progressive neuromuscular disease, secondary to service-
connected bilateral hallux valgus and hammertoes of the left 
foot is well grounded.  To this extent only, the appeal is 
granted.  

REMAND

Service Connection for Peripheral Vascular Disease, 
Peripheral Neuropathy and Progressive Neuromuscular Disease, 
as Secondary to Service-Connected Bilateral Hallux Valgus and 
Hammertoes of the Left Foot

Because the claims of entitlement to service connection for 
peripheral vascular disease, peripheral neuropathy and 
progressive neuromuscular disease as secondary to service-
connected bilateral hallux valgus and hammertoes of the left 
foot are well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As noted in the Factual Background, Dr. McBryde seemed to 
relate the veteran's complaints to the initial injury to the 
foot in 1982.  The evidence of record also indicates that the 
veteran suffered from nerve damage in January 1995, which may 
not have resolved.  

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310, requires 
consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In this case, it is essential for the examiner 
to have access to the medical evidence of record in order to 
make a specific determination in this regard.  Therefore, an 
examination is in order to determine if the veteran's 
bilateral hallux valgus and hammertoes of the left foot 
caused or contributed to his peripheral vascular disease, 
peripheral neuropathy and progressive neuromuscular disease.

Increased Ratings for Service-Connected Hallux Valgus of the 
Right Foot and Service-Connected Hallux Valgus of the Left 
Foot

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Here, the most recent VA examination was conducted in July 
1997, prior to the Board's last denial of an increased rating 
claim in 1998.  Medical reports dated subsequent to that 
decision and examination report indicate that the veteran has 
undergone additional surgeries and continued treatment for 
his service-connected right and left foot disabilities.  
Therefore, a VA examination is in order to determine the 
current nature and severity of the disabilities at issue. 

Service connection is currently in effect for hallux valgus 
of the right foot and hallux valgus of the left foot.  Each 
is rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (1999).  Diagnostic 
Code 5280 contemplates unilateral hallux valgus.  A maximum 
rating of 10 percent is assigned for either operated 
unilateral hallux valgus with resection of metatarsal head or 
for severe unilateral hallux valgus if equivalent to 
amputation of the great toe.  Therefore, there is the issue 
of an extraschedular rating as per § 3.321(b)(1).  

Since the Board does not have jurisdiction to adjudicate the 
extraschedular rating claim in the first instance, the matter 
will be remanded rather than referred.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  VA's General Counsel has held that the 
question of entitlement to an extraschedular rating is not 
inextricably intertwined with the question of entitlement to 
a higher schedular rating, and that the proper method of 
returning the case to the RO for further action is by remand 
rather than referral.  VAOPGCPREC 6-96.

Furthermore, a review of the most recent medical reports of 
record indicate that there are additional considerations 
since there are notations regarding degenerative joint 
disease and limitation of motion.  The Board notes that in 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his bilateral foot 
conditions.  The necessary release should 
be obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder. 

2.  The RO should then schedule the 
veteran for an examination by an 
appropriate specialist to determine 
whether there is a relationship between 
the veteran's bilateral hallux valgus and 
hammertoes of the left foot caused or 
contributed to his peripheral vascular 
disease, peripheral neuropathy and 
progressive neuromuscular disease.  

The examiner is requested to review the 
record, including the surgical reports, 
and to state whether it is at least as 
likely as not that his service-connected 
bilateral hallux valgus and hammertoes of 
the left foot caused or contributed to 
peripheral vascular disease, peripheral 
neuropathy and progressive neuromuscular 
disease.  The examiner should state 
whether any of the claimed disorders of 
peripheral vascular disease, peripheral 
neuropathy and progressive neuromuscular 
disease underwent any additional 
impairment of earning capacity resulting 
from the already service-connected foot 
condition and, if so, to what extent.  If 
it is not medically feasible to make such 
a determination, the examiner should 
clearly state that on the written report.  

All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for use in studying the case.  The 
examiner is requested to indicate the 
clinical basis for his or her opinion. 

3.  In addition, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and severity of his 
service-connected left foot hallux valgus 
and his service-connected right foot 
hallux valgus.  The examination should 
include complete observations of the 
ranges of motion of the affected areas.  
In view of the extensive foot pathology 
which has been reported, the examiner is 
requested to review the service medical 
records, and the other evidence of 
record, and indicate, to the extent 
possible, which findings are due to or 
part and parcel of the service-connected 
foot disorder and which are not.  All 
findings should be reported.  

The examiner should also be asked to 
determine whether those areas exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  The RO should adjudicate the claim 
of service connection for between the 
veteran's peripheral vascular disease, 
peripheral neuropathy and progressive 
neuromuscular disease as secondary to 
bilateral hallux valgus and hammertoes 
of the left foot, with consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).  

5.  The RO should readjudicate the 
issues of increased ratings for service-
connected left foot hallux valgus and 
service-connected right foot hallux 
valgus in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 
(1999).  The RO should also give 
consideration to rating these 
disabilities under other, appropriate 
diagnostic codes.  

6.  If the determinations remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 
- 13 -


- 6 -


